ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_01_FR.txt. 59

DÉCLARATION DE M. EL-KHANI

J'ai voté pour l’arrêt dans l’espoir qu’il puisse recueillir l'unanimité des
votes des membres de la Cour ou, à défaut, la plus grande majorité pos-
sible. Cet arrêt pourra, je l'espère, aider les Parties à conclure l'accord
équitable souhaité.

J'aurais cependant estimé qu’un rapport raisonnable prenant en compte
les longueurs de côtes des deux Parties aboutirait à une ligne située plus au
nord. Une telle ligne divisant en deux parts égales la zone en litige entre les
deux Etats aurait davantage satisfait à la proportionnalité et répondu à
l'équité.

{Signé) Abdallah EL-KHANI.

50
